The opinion of the court was delivered by
Bennett, J.
It is contended that the defendant should recover the balance of his account, which is adjusted and allowed by the auditor at about one hundred dollars, after deducting that portion of the plaintiffs5 account which was for necessaries. This was the opinion of the county court. Though the contracts of a minor, as a general principle, are not so far binding upon him as to preclude him from the right of avoiding them, yet, this privilege is given him, it is said, as a shield to protect himself against his own contracts; but he should not make use of it as an offensive weapon to injure others. While it protects the infant from injury, through his own imbecility, it enables him to do binding acts which are for his own benefit, and for the benefit of others, provided he is not thereby prejudiced. If this were not the rule great inconvenience would arise to infants themselves., as well as to others. What are the rights and privileges of the infant upon such a state of facts as are now presented ? The infant labored for the plaintiffs until his services amounted to about one hundred dollars. He has received of them thirty nine dollars in necessaries, forty five dollars for other articles delivered to him under an express agreement that, *409upon settlement, they should apply in payment of his services, and the auditor reports that the balance of the plaintiffs’ account is for articles delivered by the plaintiffs and received by the defendant, with the understanding that they, also, were to apply in payment of his wages, though there was no express agreement to that effect.
It is to be remarked that the auditor has adjusted the claims of both parties, without giving any effect to the agreements of the minor, placing them entirely upon a quantum meruit. In the present case, it was for the interest of the minor to find employment, and though he could not acquit or release his debt without satisfaction, yet, for so much as he receives he may discharge. 1 Swift’s Dig. 56. Abell v. Warren, 4 Vt. R. 149. 6 Mass. R. 78. This can in no way be prejudicial to the infant, and it has been held that a female infant may bar her dower by accepting a jointure in lieu thereof. Bingham on Inf. 72, 81.
It is immaterial whether the minor has received satisfaction in money, or in other property, provided it is adequate. He may avoid an executory contract, though he has received the consideration; and it would seem but reasonable that he should be held, in such case, to respond it in some appropriate form of action, and this has been so adjudged, though the cases are far from being uniform. This subject is discussed by Judge Reeve, in his Domestic Relations, pp. 243 to 249, where, with much ability, he maintains the affirmative of the proposition. See also Badger v. Phinney, 15 Mass. R. 359. Roberts v. Wiggin, 1 N. H. R. 73. Roof v. Stafford, 7 Cowen’s R. 182.
But this is a case where, in effect, the contract has been executed by both parties. It is well settled that if an infant has executed the contract on his part, by the payment of money, or the delivery of property, he cannot disaffirm the contract and recover back what he has paid, without restoring to the other party what he has received from him. Holmes v. Blogg, 4 Com. Law R. 189. Corpe v. Overton, 25 do. 121. Farr v. Sumner, 12 Vt. R. 32.
The defendant has received a valuable consideration for his services, more than an equivalent, which he still enjoys, either under an express or implied agreement that what he has received should go to pay his account. He cannot, then, *410in this situation, set up his claim as a substantive ground of recovery. To permit it would be to do great injustice, and it is in no way necessary to protect the infant against his own-imbecility of understanding.
The defendant’s account should be applied to extinguish so much of the first items in the plaintiffs’ account, which, by the report of the auditor, would include all prior to October 5, 1839, and the plaintiffs are entitled to recover for such of their account since that time as was found to be for necessaries. This; is fifteen dollars and eighty six cents, including interest; but the court do not allow interest against an infant. Fisher v. Mowbray, 8 East’s R. 330.
The judgment of the county court is reversed, and judgment for the plaintiffs for §15.86 damages, deducting the. interest included, and for his costs.